76 F.3d 389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Edward FLADING, Defendant-Appellant.
No. 94-30180.
United States Court of Appeals, Ninth Circuit.
Feb. 5, 1996.

Before:  WRIGHT, FERNANDEZ and KLEINFELD, Circuit Judges.

ORDER OF REMAND

1
The memorandum disposition filed on December 12, 1995, is vacated in light of Bailey v. United States, 116 S.Ct. 501 (1995).


2
The cause is remanded to the district court for further consideration in light of the opinion in Bailey.   The district judge may set the case down for a new trial if that is indicated, but may dismiss the indictment if a new trial would be improvident.